Title: From George Washington to Major General Philip Schuyler, 19 June 1777
From: Washington, George
To: Schuyler, Philip

 

Dr Sir
Head Quarters Middle Brook June 19th 1777.

This will be delivered you by Mr Ryckman who returns with our Seneca Friends. I have shewed them every Mark of Respect in my power & taken such Measures as appeared most proper to impress them with Ideas of our Strength & Circumstances. They seemed to be extremely pleased and not only refused to go to Philadelphia on my Solicitations but thro’ our whole Camp, declaring they had seen what was entirely satisfactory. I have to regret that I had no presents for them and must request that you will use your good Offices in collecting something that will please them and which they will consider as a further Token of our Friendship and a Sort of Compensation for the Fatigues of their Journey. This I have promised them. As they will travel slow I shall say Nothing respecting the Situation of our own or the Enemy’s Army. I am Dr Sir &c.

G. Washington

